Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/29/2022 and 02/01/2022 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the primary component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the same primary two component" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Independent claim 1 requires “the most abundant component comprises at least 70% atomic of the metallic glass forming alloy”.   However,  instant claim requires “has at least 50% atomic of Ti” in line 4.   Hence, instant claim fails to further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hofmann’595 (US 2014/0202595) in view of Yokoyama (NPL document “Tough Hypoeutectic Zr-based Bulk Metallic Glasses”). 
As for claim 1, Hofmann’595 discloses a Zr-based metallic composition as amorphous feedstock material (Claim 14) to fabricating an object of Zr-based amorphous metal by additive manufacture. (Claim 1)   Hence, Zr-based amorphous compositions supports instant claimed metallic glass forming alloy system.
Hence, Hofmann’595 discloses instant claimed additively depositing step and cooling step such that the fabricated object includes 25% amorphous metal by volume (claim 15) and overall thickness of the fabricated object is 0.1 to 25 mm. (paragraph [0028]).
Hofmann’595 differs from instant claim 1 such that it does not disclose “a metallic glass forming alloy based on a metallic glass-forming alloy system with two or more components where a eutectic exists between two of the components that results in a eutectic metallic glass forming alloy having a critical casting thickness, and wherein the amount of at least the most abundant component of the metallic glass-alloy system is increased at the expense of the sum of the other components such that the metallic glass forming alloy is hypoeutectic and has a critical casting thickness less than the eutectic metallic glass forming alloy wherein the most abundant component of the metallic glass forming alloy comprises at least 70 % atomic the metallic glass forming alloy. ” as required by instant claim.
Yokoyama discloses significant softening of Z-based bulk metal glass can be seen in a hypoeutectic Zr-enriched compositions (Zr70Ni16Cu6Al8, Zr60Cu30Al10 and Zr55Cu35Al10  ) than eutectic  Zr50Cu40Al10,   Hypoeutectic compositions Zr70Ni16Cu6Al8 meets instant claimed “the most abundant component of the metallic glass forming alloy comprises at least 70 % atomic the metallic glass forming alloy” which the most abundant component is Zr.
Figure 3 illustrates as Zr concentration  (i.e. claimed most abundant component) increases while summation of Cu, Al (i.e. claimed other component) concentration decreases, the fracture toughness increases. (Tables I and II)  Yokoyama further suggests a further increase of Zr in alloy compositions result an increase in fracture toughness. (Page 1471 Col 2 last four lines) 
Zr70Ni16Cu6Al8 reads on instant claimed metallic glass forming alloy is hypoeutectic and Zr50Cu40Al10 reads on instant claimed eutectic metallic glass forming alloy.  
 Hofmann’595 expressly discloses (paragraph [0060]) that toughness of the cast amorphous metal tends to linearly decrease as a function of its thickness.  Hence, Yokoyama’s hypoeutectic Zr-enriched compositions (Zr70Ni16Cu6Al8, Zr60Cu30Al10 and Zr55Cu35Al10 ) having an improved toughness than eutectic  (Zr50Cu40Al10)   will be expected to have a decreased thickness.
Hence, Yokoyama suggests instant claimed “a metallic glass forming alloy based on a metallic glass-forming alloy system with two or more components where a eutectic exists between two of the components that results in a eutectic metallic glass forming alloy having a critical casting thickness, and wherein the amount of at least the most abundant component of the metallic glass-alloy system is increased at the expense of the sum of the other components such that the metallic glass forming alloy is hypoeutectic and has a critical casting thickness less than the eutectic metallic glass forming alloy”.
Hofmann’595 expressly desired to have a higher fracture toughness of the fabricated object. (Paragraph [0022])  Hofmann’595’s Zr-based compositions encompasses any Zr-based metallic glass alloy.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to choose the hypoeutectic Zr-enriched metallic glass forming alloy Zr70Ni16Cu6Al8  as disclosed by Yokoyama as a matter of design choice, in the metallic glass forming alloy additive manufacture process of Hofmann’595 for the benefit of improved toughness.
As for claim 2, Figure 2 of Hofmann’595 discloses cooling rate for thermal spraying is 1E+8 K/s and Figure 22 illustrates each layer is cooled sufficiently to form amorphous metal at 25% amorphous by volume. 
As for claim 3, Hofmann’s595’s thermal spraying supports instant claimed thermal spraying additive manufacturing. (Claim 5 line 2)
As for claims 4-6 and 12-13, presently claimed fragility, critical casting thickness, and shear modulus and notch toughness are all mechanical properties due to same BMG compositions.  In view of Yokoyama discloses substantially similar Zr-enriched hypoeutectic (Zr70Ni16Cu6Al8) and eutectic compositions as instant application PGPUB discloses in Figure 3B last Alloy, Example 1 in paragraphs [0103][0104], presently claimed mechanical properties would be expected.
As for claims 7 and 18, the fact Yokoyama discloses eutectic Zr50Cu40Al10 has Zr as the first component 50 at%, hypoeutectic compositions Zr70Ni16Cu6Al8 , Zr60Cu30Al10 and Zr55Cu35Al10 has Zr at 70at%, 60 at% and 55at%, suggests at least 10% difference in the amount of primary component Zr from the corresponding eutectic metallic glass compositions as required by instant claims.
As for claim 8, Hoffmann’595 discloses layers of molten metallic alloy are applied in inert gas atmosphere. (paragraph [0065] last line).
As for claim 9, Hoffmann’595 discloses the remainder of the cooled solidified layer can be in ay phase such as crystalline phase. (paragraph [0072])
As for claim 10, it would have been obvious to have a uniform particle size distribution of metallic glass forming alloy and the crystalline phase for enhanced mechanical property.
As for claim 11, since amorphous phase has lower melting point that the crystalline phase, presence claimed wherein clause is expected.
As for claim 14, both Yokoyama and Hofmann’595 discloses most abundant component is Zr.
As for claim 15,  the fact hypoeutectic compositions Zr70Ni16Cu6Al8 suggests Ni 70%, Ni 16% (i.e. close to claimed upper limit 15%), Cu 6% (i.e. close to claimed upper limit 5%) and Al 8%, hence close to claimed 2-7%.
As for claim 16, Yokoyama’s Zr70Ni16Cu6Al8 meets instant claimed Zr-Cu-Al-X where X is Ni.
As for claim 17, Hoffmann’595 discloses molten metallic alloy has a composition based on Ti (paragraph [0066]) which suggests instant claimed where the metallic glass forming alloy is selected from at least 50% atomic of Ti.
As for claims 19-20, they are properties due to similar compositions and same additive manufacturing process.
 When a claimed process along with its resultant product reasonably appears to be substantially the same as, or an obvious variant of, a product disclosed by the prior art, the burden is on the applicant to prove that the prior art process and its resultant product does not necessarily or inherently possess characteristics attributed to the claimed product, and that it is of no moment whether the rejection is based on § 102 or § 103 since the burden on the applicant is the same. Cf. In re Spada, 911 F.2d 705, 708 (Fed Cir. 1990); In re Best,562 F.2d 1252, 1255 (CCPA 1977).
In the instant case, in view of Hofmann’595 in view of Yokoyama discloses same compositions Zr70Ni16Cu6Al8 produced by same additive manufacturing as required by instant claim 1 and applicant’s Figure 3B also discloses Zr70Ni16Cu6Al8, instant claimed relative density and fragility would be expected absent evidence of the contrary.

Claims 1-8 and 12-16, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Langlet (US 2009/0277540) in view of Yokoyama (NPL document “Tough Hypoeutectic Zr-based Bulk Metallic Glasses”). 
As for claim 1, Langlet disclose a method of electron beam melting (paragraph[0046] [0051]-[0052]) of (Zr52.5Ti5Cu7.9Ni14.6Al10) (paragraph [0055]) alloy amorphous metal system (Table in paragraph [0004]) comprising,
Providing a metallic glass forming alloy based on a metallic glass-forming alloy stem with two or more components such as Zr-Ti-Cu-Ni-Al
Disposing a thin powder layer and a layer or electron beam is used to the layer to melt the layer, quickly solidifies the melted layer into amorphous metal, repeat the melting process successively on a subsequent deposited layer until a continuous layer of amorphous metal is formed to form a three-dimensional bodies of (Zr52.5Ti5Cu7.9Ni14.6Al10) bulk amorphous metal, thus meeting “having an amorphous fraction of at least 10% by volume as required by instant claim.
Since each powder layer can have a thickness from 0.1 mm to 5 mm  (paragraph [0010])and given overall thickness is summation of each powder layer, Langlet suggests instant claimed overall thickness of at least 1 mm.
Langlet differs from instant claim 1 such that it does not disclose “a metallic glass forming alloy based on a metallic glass-forming alloy system with two or more components where a eutectic exists between two of the components that results in a eutectic metallic glass forming alloy having a critical casting thickness, and wherein the amount of at least the most abundant component of the metallic glass-alloy system is increased at the expense of the sum of the other components such that the metallic glass forming alloy is hypoeutectic and has a critical casting thickness less than the eutectic metallic glass forming alloy wherein the most abundant component of the metallic glass forming alloy comprises at least 70 % atomic the metallic glass forming alloy. ” as required by instant claim.
Yokoyama cures the deficiency of Langlet as indicated in rejection of claim 1 above over Hoffmann’595 in view of Yokoyama. 
Langlet expressly discloses Zr-Al-(Cu, Ni) as an example of amorphous metal to be formed. (paragraph [0004] Table)
Hence, it would have been obvious to one skill in the art, at the time the invention is made to choose the hypoeutectic Zr-enriched metallic glass forming alloy Zr70Ni16Cu6Al8  as disclosed by Yokoyama as a matter of design choice, in the metallic glass forming alloy additive manufacture process of Langlet for the benefit of improved toughness.
As for claim 2, Langlet discloses bulk metal alloy were produced by cooling from melting at a cooling speed of about 1000 K/s (paragraph [0003]) and Table 1 (paragraph [0004]) discloses critical cooling speed greater than 1 K/s for Zr-Al(Cu,Ni) and Zr-Ti-Al-(Cu,Ni) alloy system.  The fact each layer is quickly solidifies into amorphous metal (paragraph [0052]) suggests at least 10% by volume amorphous metal.
As for claim 3, Langlet’s additive manufacture method is electron beam melting. (paragraphs [0051][0052]) 
As for claims 4-6 and 12-13, presently claimed fragility, critical casting thickness, and shear modulus and notch toughness are all mechanical properties due to same BMG compositions.  In view of Yokoyama discloses substantially similar Zr-enriched hypoeutectic (Zr70Ni16Cu6Al8) and eutectic compositions as instant application PGPUB discloses in Figure 3B last Alloy, Example 1 in paragraphs [0103][0104], presently claimed mechanical properties would be expected.
As for claims 7 and 18, the fact Yokoyama discloses eutectic Zr50Cu40Al10 has Zr as the first component 50 at%, hypoeutectic compositions Zr70Ni16Cu6Al8 , Zr60Cu30Al10 and Zr55Cu35Al10 has Zr at 70at%, 60 at% and 55at%, suggests at least 10% difference in the amount of primary component Zr from the corresponding eutectic metallic glass compositions as required by instant claims.
As for claim 8, Langlet discloses inert atmosphere in electron beam melting. (paragraph [0046])
As for claim 14, both Yokoyama and Langlet discloses most abundant component is Zr.
As for claim 15,  the fact hypoeutectic compositions Zr70Ni16Cu6Al8 suggests Ni 70%, Ni 16% (i.e. close to claimed upper limit 15%), Cu 6% (i.e. close to claimed upper limit 5%) and Al 8%, hence close to claimed 2-7%.
As for claim 16, the fact Langlet’s Zr52.5Ti5Cu7.9Ni14.6Al10   meets instant claimed Zr-Cu-Al-X where X is Ti and Ni.
As for claims 19-20, they are properties due to similar compositions and same additive manufacturing process.
 When a claimed process along with its resultant product reasonably appears to be substantially the same as, or an obvious variant of, a product disclosed by the prior art, the burden is on the applicant to prove that the prior art process and its resultant product does not necessarily or inherently possess characteristics attributed to the claimed product, and that it is of no moment whether the rejection is based on § 102 or § 103 since the burden on the applicant is the same. Cf. In re Spada, 911 F.2d 705, 708 (Fed Cir. 1990); In re Best,562 F.2d 1252, 1255 (CCPA 1977).
In the instant case, in view of Langlet in view of Yokoyama discloses same compositions Zr70Ni16Cu6Al8 produced by same additive manufacturing as required by instant claim 1 and applicant’s Figure 3B also discloses Zr70Ni16Cu6Al8, instant claimed relative density and fragility would be expected absent evidence of the contrary.
Claims 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Langlet in view of Yokoyama as applied to claim 1 above, and further in view of Hofmann’125 (US 2014/0227125).
As for claim 9, Langlet does not disclose forming a composite by combining with a crystalline phase to alter the fracture toughness.
Hofmann’125 discloses a bulk metallic glass matrix composite (BMGMC) can be formed by including crystalline phase to enhance fracture toughness, fatigue endurance and tensile ductility compared to a base BMG. (paragraph [0039])
Hence, it would have been obvious to one skill in the art, at the time the invention is made to form a bulk metallic glass matrix composite with crystalline inclusion, in the process of Langlet in view of Yokoyama for fracture toughness, fatigue endurance and tensile ductility compared to a base BMG.
As for claim 10, it would have been obvious to have a uniform size distribution of metallic glass forming alloy and the crystalline phase for enhanced mechanical property.
As for claim 11, since it is known that amorphous phase has lower melting point than crystalline phase, presently claimed wherein clause is expected.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lu (NPL document “Crystallization prediction on laser three-dimensional printing of Zr-based bulk metallic glasses”) in view of Yokoyama (NPL document “Tough Hypoeutectic Zr-based Bulk Metallic Glasses”). 
As for claims 1, Lu discloses 3D laser printing of Zr-based bulk metallic glass. Hence, Lu disclose presently claimed method of additive manufacturing a bulk amorphous metal part comprising providing, disposing steps as claimed.  The fact the XRD pattern of the printed sample in Figure 1(b) shows a broad amorphous peak suggests “having an amorphous fraction of at least 10% by volume and thickness of 1.4 mm (Page 2 Introduction paragraph 2) meets instant claimed amorphous volume fraction and overall thickness.
Lu differs from instant claim 1 such that it does not disclose “a metallic glass forming alloy based on a metallic glass-forming alloy system with two or more components where a eutectic exists between two of the components that results in a eutectic metallic glass forming alloy having a critical casting thickness, and wherein the amount of at least the most abundant component of the metallic glass-alloy system is increased at the expense of the sum of the other components such that the metallic glass forming alloy is hypoeutectic and has a critical casting thickness less than the eutectic metallic glass forming alloy wherein the most abundant component of the metallic glass forming alloy comprises at least 70 % atomic the metallic glass forming alloy. ” as required by instant claim.
Yokoyama cures the deficiency of Langlet as indicated in rejection of claim 1 above over Hoffmann’595 in view of Yokoyama. 
That is, it would have been obvious to one skill in the art, at the time the invention is made to choose hypoeutectic Zr-enriched compositions Zr70Ni16Cu6Al8  as disclosed by Yokoyama as a matter of design choice, in the Zr-based BMG additive manufacture process of Lu for the benefit of improved toughness.
As for claim 2, cooling speed is 1000-10000k/s. (Page 2 Introduction paragraph 2 lines 5-6)
As for claim 3, Lu’s 3D printing is molten metal printing.
As for claim 8, argon is used as inert gas to conduct laser additive depositins. (Page 3 Experiments and simulations paragraph 2)
As for claim 9, Lu’s XRD patterns indicates mixture of amorphous and some crystalline phase. (Page 4 3.1 single-track laser #D printing Zr-based BMG last three lines)
As for claim 10, it would have been obvious to have a uniform particle size distribution of metallic glass forming alloy and the crystalline phase for enhanced mechanical property.
As for claim 11, since amorphous phase has lower melting point that the crystalline phase, presence claimed wherein clause is expected.
As for claim 14, both Yokoyama and Hofmann’595 discloses most abundant component is Zr.
As for 4-7, 12-16 and 18-20 they are rejected for the same reason set forth in the rejection of claim 1 above over Langlet in view of Yokoyama.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,185,921 Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed invention claims an additive manufacturing process of making a hypoeutectic glass forming alloy with a critical casting thickness than the eutectic glass forming alloy with same elemental components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733